Citation Nr: 0400543	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for dermatomyositis as a 
chronic disability resulting from an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asked his private physician, Edwin Martinez de 
Andino, M.D., if his dermatomyositis was related to his 
military service in the Persian Gulf.  The physician stated 
that the veteran was exposed to multiple chemicals and 
radiation during his private employment.  He also stated that 
the question may never be answered because any agents to 
which the veteran could have been exposed in service could 
not be identified.  

The Persian Gulf War Veterans' Act was enacted by Congress to 
relax the evidentiary burden with respect to claims based 
upon service during the Persian Gulf War.  As such, 38 
U.S.C.A. § 1117 authorizes VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

There are specific guidelines used for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate.  M21-1, Part III, para. 5.17(e).  More 
specifically, it is required that the examiner determine 
whether there are clinical objective indicators of the 
veteran's reported symptoms, and whether such objective 
findings can been attributed to a known diagnosis.  Id.

The veteran has not been afforded a VA Persian Gulf 
examination, and therefore, he should be scheduled for such 
an examination.  See also 38 U.S.C.A. § 5103A(d) (West 2002).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for 
dermatomyositis which are not currently 
of record.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should schedule a complete VA 
Gulf War examination of the claimant for 
his claimed undiagnosed illnesses, as set 
out by VA's Undersecretary for Health in 
a September 2000 Fast Letter (Fast Letter 
00-68), and pursuant to the specific 
instructions for examiner(s) as found in 
the revised AMIE Disability Examination 
Worksheets, specifically the "Guidelines 
for Disability Examinations in Gulf War 
Veterans".  The RO should further obtain 
special VA examinations of the claimant, 
including any pertinent laboratory tests, 
as needed.  The complete claims folder 
must be made available to and be reviewed 
by the examiner(s) prior to the 
examination, and each examiner should 
affirmatively indicate that he or she 
reviewed the claims folder in its 
entirety.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
dermatomyositis as a chronic disability 
resulting from an undiagnosed illness.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




